TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00731-CV



                        Housing Authority of the City of Austin, Appellant

                                                v.

                       Theresa M. Perez and All Other Occupants, Appellee


         FROM THE OF COUNTY COURT AT LAW NO.1 OF TRAVIS COUNTY,
       NO. C-1-CV-08-006943, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Housing Authority of the City of Austin has notified this Court that the

parties have resolved and settled all issues made the basis of this appeal. Appellant has filed a

motion to dismiss its appeal and certifies that it has conferred with appellee Theresa M. Perez and

that Perez does not oppose this motion. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a) (1).



                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Puryear, and Pemberton

Dismissed on Appellant’s Motion

Filed: August 11, 2010